Citation Nr: 1042326	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-20 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
adjustment disorder mixed with anxiety and depressed mood.

2.  Entitlement to an initial rating in excess of 10 percent for 
diverticulosis.    

3.  Entitlement to an initial compensable rating for right leg 
sciatica.    

4.  Entitlement to an initial compensable rating for erectile 
dysfunction.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty for training from February 1968 
to June 1968 and active duty from October 1989 to May 2006.  He 
is a long time member of the Reserve.

This case comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Lincoln, Nebraska Regional Office (RO) of 
the Department of Veterans' Affairs (VA). 

The issue of entitlement to an initial rating in excess of 10 
percent for adjustment disorder mixed with anxiety and depressed 
mood is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diverticulosis is manifested by moderate 
irritable colon syndrome with frequent episodes of bowel 
disturbance with abdominal distress; severe irritable colon 
syndrome with diarrhea or alternating diarrhea and constipation, 
with more or less constant abdominal distress is not shown.

2.  The Veteran's right leg sciatica is manifested by mild 
neuralgia; moderate neuralgia, neuritis and incomplete paralysis 
are not shown.

3.  The Veteran's erectile dysfunction has been manifested by 
loss of erectile power when not taking medication; it has not 
been manifested by deformity of the penis.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for diverticulosis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.114, Diagnostic Codes 7319, 7327 (2010).  

2.  The criteria for an initial 10 percent but no higher rating 
for right leg sciatica are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2010).

3.  The criteria for a compensable rating for erectile 
dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.115b, 
Diagnostic Code 7522 (2010).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

The Board notes that in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) the Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted and 
an initial disability rating and effective date has been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. 473, 490-91.  In the instant case service connection for 
adjustment disorder, with anxiety and depressed mood, service 
connection for right leg sciatica and service connection for 
diverticulitis was granted by a January 2007 rating decision, and 
service connection for erectile dysfunction was granted by a June 
2007 rating decision.  Accordingly, VCAA notice regarding the 
Veteran's claims for higher initial ratings was not required 
because the purpose the notice was intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. 473, 490-91.  The Board also 
notes, however, that by way of VCAA notice letters sent to the 
Veteran in June 2007, January 2008 and June 2008, the RO informed 
him of the information and evidence required to substantiate his 
claims and of his and VA's respective duties for obtaining the 
information and evidence.  He was also informed of the manner in 
which ratings and effective dates are assigned for awards of 
disability benefits. Although the totality of this notice was not 
provided until after his claims were initially adjudicated, the 
claims were subsequently re-adjudicated in July 2008 supplemental 
statements of the case, thereby correcting any defect in the 
timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Regarding VA's duty to assist, the RO has obtained the available 
medical evidence and provided the Veteran with VA examinations. 
The Veteran has not identified any additional evidence pertinent 
to these claims. VA's assistance obligations are met.  The 
Veteran is not prejudiced by the Board's proceeding with 
appellate review.

II.  Factual Background

A November 2005 private progress note reflects that the Veteran 
was seen for follow-up of rectal bleeding.  He indicated that he 
had been experiencing painless rectal bleeding for the past two 
months.  His typical bowel habits consisted of one formed stool 
daily and the amount of blood was very small.  Physical 
examination showed that the abdomen was soft with active bowel 
sounds.  There was no focal tenderness, distention or 
hepatosplenomegaly.  The diagnostic impressions were rectal 
bleeding and history of colon polyps.  It was noted that the 
Veteran had underwent a colonoscopy in October 2003 with 
diverticulosis, nonspecific colitis and a small colon polyp 
identified.   

A November 2005 colonoscopy for suspected diverticulitis produced 
diagnostic impressions of unspecified colitis, diverticulosis and 
a few polyps.  The polyps were removed.  

On January 2007 VA examination it was noted that the Veteran had 
been diagnosed with diverticulosis after developing abdominal 
pain.  He was placed on antibiotics and had his colonoscopy 
shortly thereafter.  He had not had any recent recurrence of the 
disease and was not on any medications for the condition.  It was 
also noted that the Veteran was diagnosed with sciatica in May 
1999 after developing lower back pain with radiation into the 
buttocks.  He continued to experience back pain daily, which was 
described as aching in nature.  He also frequently had a mildly 
difficult time getting out of bed due to the pain.  However, his 
condition did not restrict his activities.  He reported 
musculoskeletal pain, stiffness and back pain.  He did not report 
any left or right foot symptoms.  In fact, he reported no lower 
extremity symptoms.  

Gastrointestinal examination was unremarkable.  Examination of 
the feet and spine was normal.  Neurological examination was also 
unremarkable.  The examiner commented that the Veteran's 
diverticulosis did not have any significant effect on his usual 
occupation or daily activities.  The examiner did find that the 
Veteran's sciatica had a minimal effect on sports.  However, she 
found that it had no effect on chores, shopping, exercise, 
sports, recreation, traveling or feeding.   

In a February 2007 claim, the Veteran reported that he was having 
sexual dysfunction in the form of an inability to get and 
maintain an erection.  He thought that maybe the problem stemmed 
from his taking Celexa.  

In a March 2007 statement the Veteran's representative asserted 
that VA had failed to take into consideration the pain the 
Veteran experienced from his sciatica.  The representative then 
asserted that Deluca v. Brown 8 Vet. App. 202 (1995), requires VA 
to consider the impact of pain when making a rating decision.   
Regarding the diverticulosis, the representative indicated that 
the disability should be rated under Diagnostic Code 7319, for 
irritable colon syndrome.  He alleged that the Veteran suffered 
from almost constant abdominal pain and cramping from his 
diverticulitis and also suffered from frequent and severe 
diarrhea, which caused him to be within a few steps of a restroom 
at all times.  Due to the diverticulosis, the Veteran had several 
times been unable to complete tasks at work and he was no longer 
able to participate in certain activities with his family.  

In an April 2007 letter, a private treating physician indicated 
that he had treated the Veteran for sexual dysfunction and 
decreased libido, which was apparently due to anti-depressants 
prescribed for service-connected adjustment disorder mixed with 
anxiety and depression.  

On June 2007 gastrointestinal examination, the Veteran reported 
monthly constipation, along with diarrhea several times weekly, 
but less than daily.  The Veteran indicated that he had more than 
12 episodic attacks of diarrhea a year and that each episode 
would last for 1 day or less.  He also reported a colicky, crimpy 
intestinal pain across the lower abdomen, which occurred weekly 
and would last from one to two hours to most of the day.  The 
pain was mild in degree.  There was no history of ulcerative 
colitis, abdominal colic, abdominal distension, nausea or 
vomiting.  Physical examination was unremarkable.

The examiner diagnosed the Veteran with non-specific colitis, 
diverticulosis and previous polyp and noted that the Veteran's 
problems included abdominal pain, cramps and diarrhea.  The 
examiner found that the Veteran's abdominal disability had a mild 
effect on chores, shopping, exercise, sports, recreation and 
traveling and no effect on feeding, bathing, dressing, toileting 
and grooming.  The examiner noted that the Veteran's problems 
normally occurred when he had a recurrence of symptoms, which was 
usually twice a week.  

On June 2007 VA genitourinary examination, the Veteran reported 
that he had had erectile dysfunction for the past 2 years.  He 
was taking Cialis for the problem as needed, which allowed 
vaginal penetration with normal ejaculation.  He was not 
experiencing any side effects from the medication.  The examiner 
diagnosed the Veteran with erectile dysfunction.

On June 2007 VA peripheral nerves examination, the examiner noted 
that the Veteran was experiencing intermittent sciatica with 
remissions.  The Veteran reported that he experienced pain in the 
right leg but no numbness or tingling.  Motor examination of the 
right lower extremity was normal with 5/5 muscle strength and no 
motor impairment.  Sensory examination of the right lower 
extremity was also normal.  The examiner diagnosed the Veteran 
with intermittent sciatica of the right lower extremity without 
sensation changes.  The examiner found that the sciatica resulted 
in moderate impairment of sports and exercise; mild impairment of 
chores, shopping, recreation and traveling; and no impairment of 
feeding, bathing, dressing, toileting and grooming.  The Veteran 
reported that he could sit for twenty minutes and walk for about 
two miles.  He noted that sitting and driving caused a recurrence 
of symptoms.   

An October 2007 progress note from a private physician shows that 
the Veteran reported that he had recently noticed some curvature 
of the penis ventrally, which was not painful and did not cause 
any problems with sexual activity.  He had also noticed a lump 
along the shaft of the penis.  Physical examination showed that 
the Veteran's genitalia was grossly normal in appearance.  The 
left and right testicles and the epididymis were palpable and 
non-tender with no masses, hernias or hydrocele noted.  The penis 
was normal in appearance and the urethral meatus was normal.  
There was a small peyronie's plaque along the dorsal aspect of 
the penis.  The diagnostic impression was Peyronie's disease.  

In a January 2008 Form 9, the Veteran reported that he had been 
diagnosed with Peyronie's disease, resulting in the penis being 
bent when erect.  The Veteran noted that he had been diagnosed 
three months prior but that he had had the condition for some 
time.    

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, 
however, that staged ratings are not warranted here, as the 
degree of impairment due to the Veteran's disabilities has not 
varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Diverticulosis

The Veteran's diverticulosis is rated under Diagnostic Code 7327 
for diverticulitis, which in turn provides for rating the disease 
under Diagnostic Code 7319 (for rating irritable colon syndrome, 
to include spastic colitis, mucous colitis etc.), Diagnostic Code 
7323 (for rating ulcerative colitis) or Diagnostic Code 7301 (for 
rating adhesions of the pertioneum), depending upon the 
predominant disability picture.  38 C.F.R. § 4.114.  In the 
instant case, given the Veteran's reported symptoms of diarrhea, 
abdominal distress and constipation; given the lack of objective 
findings of ulcerative colitis or disability associated with 
adhesions of the peritoneum; and given the diagnoses of 
diverticulosis and non-specific colitis, the Veteran's 
predominant disability picture is most compatible with the rating 
criteria for irritable colon syndrome (i.e. Diagnostic Code 
7319).  Under this Diagnostic Code, a rating of 10 percent 
requires moderate irritable colon syndrome, with frequent 
episodes of bowel disturbance with abdominal distress and a 
higher, 30 percent rating, requires severe irritable colon 
syndrome with diarrhea, or alternating diarrhea and constipation, 
with more or less constant abdominal distress.  

As demonstrated by the June 2007 VA gastrointestinal examination 
findings, the Veteran has been found to experience monthly 
constipation, weekly colicky, crimpy intestinal pain that tends 
to last a long as a day and twelve or more yearly episodes of 
diarrhea, with each episode lasting one day or less.  Such a 
level of impairment is most compatible with moderate irritable 
colon syndrome, with frequent episodes of bowel disturbance with 
abdominal distress.  Thus, the existing 10 percent rating under 
Diagnostic Code 7319 has been appropriately assigned.  A higher, 
30 percent rating for severe irritable colon syndrome is not 
warranted as diarrhea, or alternating diarrhea and constipation, 
with more or less constant abdominal distress has not been shown.  
In this regard, the June 2007 VA examination report does not tend 
to indicate that the Veteran's diarrhea is severe or that he has 
"more or less constant abdominal distress."  Nor is there any 
other medical evidence of record tending to suggest this level of 
gastrointestinal impairment.  

Although the Veteran's representative argued in March 2007 that 
the Veteran suffered from almost constant abdominal pain and 
cramping from his diverticulosis and also suffered from frequent 
and severe diarrhea, given the June 2007 examination findings, 
along with the earlier January 2007 examination findings (showing 
no recurrence of diverticulosis), the Board does not find these 
assertions credible.  Notably, the Board sees no reason that the 
Veteran would have been motivated to underreport the degree of 
his symptoms to the June 2007 VA examiner as this would have been 
against his interest in potentially receiving a higher disability 
rating.  Further, the Veteran did not report to the examiner that 
he had had an increase in symptoms between January 2007 and June 
2007.  In contrast, the Veteran's representative could certainly 
have been motivated to exaggerate the Veteran's gastrointestinal 
symptoms in order to attempt to help him potentially obtain an 
increased rating.  Accordingly, the Board credits the findings of 
the June 2007 VA examiner as reflective of the degree of 
impairment caused by the diverticulosis.  

The Board has considered whether it might be appropriate to 
consider the Veteran's diverticulosis under any alternative 
rating codes pertaining to gastrointestinal disability.  However, 
given the explicit instructions of Diagnostic Code 7327 and given 
that the Veteran's diverticulosis symptoms closely mirror the 
type of symptoms described in the rating criteria for irritable 
colon syndrome, the Board finds that consideration under an 
alternative rating code is not warranted.  Thus, in sum, as the 
symptoms of the Veteran's service-connected diverticulosis more 
nearly approximate the criteria for a 10 percent rating under 
Diagnostic Code 7319, a higher 30 percent rating for 
diverticulosis is not warranted.  38 C.F.R. § 4.7.  

B.  Right leg sciatica

The Veteran's right leg sciatica has been rated under Diagnostic 
Code 8520.  Under this code, mild incomplete paralysis of the 
sciatic nerve is rated 10 percent disabling; moderate incomplete 
paralysis is rated 20 percent disabling; moderately severe 
incomplete paralysis is rated 40 percent disabling; and severe 
incomplete paralysis, with marked muscular atrophy, is rated 60 
percent disabling.  Complete paralysis of the sciatic nerve, 
where the foot dangles and drops, and there is no active movement 
possible of the muscles below the knee, with flexion of knee 
weakened or (very rarely) lost, is rated 80 percent disabling.  
38 C.F.R. § 4.124a specifies that when the involvement is wholly 
sensory the rating assigned to incomplete paralysis should be for 
the mild, or at most, the moderate degree.

Additionally, companion Diagnostic Codes 8620 and 8720 provide 
for ratings for neuritis and neuralgia of the sciatic nerve.  
Neuritis is characterized by loss of reflexes, muscle atrophy, 
sensory disturbances and constant pain, at times excruciating.  
38 C.F.R. § 4.123.  Neuralgia is characterized usually by a dull 
and intermittent pain of typical distribution so as to identify 
the nerve.  38 C.F.R. § 4.124.  Both disabilities are rated under 
the same scale as incomplete paralysis of the nerve, with the 
maximum rating available for neuralgia equal to incomplete 
moderate paralysis.  

Although there are no specific examination findings of record 
tending to indicate neurological impairment of the lower 
extremity, the June 2007 VA examiner apparently diagnosed the 
Veteran with right lower extremity sciatica on the basis of his 
report of intermittent right lower extremity pain.  Also, the 
examiner's overall characterization of this pain can best be 
described as mild as he found that the pain impacted only sports 
and exercise to a moderate degree, whereas it caused mild 
impairment of chores, shopping, recreation and traveling; and no 
impairment of feeding, bathing, dressing, toileting and grooming.  
Thus, despite the lack of objective examination findings, the 
June 2007 VA examiners conclusion reasonably supports the 
assignment of a compensable, 10 percent rating for mild neuralgia 
of the sciatic nerve under Diagnostic Code 8720.  A higher, 20 
percent rating, for moderate neuralgia is not warranted because, 
as explained, the neuralgia is not shown to be more than mild in 
degree.  38 C.F.R. § 4.7.  Further, there is no evidence of 
incomplete paralysis or neuritis of the nerve.   

C.  Erectile dysfunction

The rating schedule does not provide a diagnostic code for rating 
erectile dysfunction (as the term applies in the instant case, 
i.e., the inability to maintain an erection).   However, a 
compensable evaluation is available for penile deformity under 
Code 7522, which provides for a 20 percent rating when both 
deformity and loss of erectile power are present.  38 C.F.R. § 
4.115b, Diagnostic Code 7522.  Having only one or the other is 
insufficient.  Here, the Veteran, at least prior to receiving 
Cialis for erectile dysfunction, did have loss of erectile power.  
However, it is not shown that he has erectile deformity.

Notably, the Veteran has asserted that such deformity is present, 
as he has been diagnosed with Peyronie's disease.  However, the 
private physician who examined the Veteran in October 2007, while 
noting that he had some curvature of the penis ventrally and that 
he had Peyronie's disease, did not find that he had a penile 
deformity.  Instead, the examiner described the penis as normal 
in appearance.  Further, there is no other medical evidence of 
record tending to indicate that the Veteran has a penile 
deformity.  Accordingly, despite the Veteran's contention, the 
weight of the evidence is against a finding of such deformity, 
and a compensable rating under Diagnostic Code 7522 is not 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
  
The Board has also considered whether a compensable rating is 
warranted under any alternative rating codes.  As removal of the 
glans, atrophy or removal of the testis, or removal of half or 
more of the penis is not shown, however, a compensable rating 
under alternative provisions is not warranted.  See 38 C.F.R. § 
4.115b, Codes 7521, 7523, 7524.  

D.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. 
§ 3.321(b)(1) (2010).  The criteria for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of regular 
schedular standards.

The Board has considered whether the Veteran's claims should be 
referred for consideration of an extraschedular evaluation, and 
has concluded that no such referral is warranted. The Veteran's 
complaints pertaining to his diverticulosis, right leg sciatica 
and erectile dysfunction are fully contemplated by the relevant 
diagnostic criteria.  There is nothing in the record to suggest 
that his disability picture is so exceptional or unusual as to 
render impractical the application of the regular schedular 
standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial rating in excess of 10 percent for diverticulosis is 
denied.    

An initial 10 percent but no higher rating for right leg sciatica 
is granted.   

An initial compensable rating for erectile dysfunction is denied.   


REMAND

The most recent VA examination report pertinent to the Veteran's 
service-connected adjustment disorder is dated in December 2006.  
In March 2007 statement, the Veteran's representative asserted 
that the Veteran's adjustment disorder had gotten worse, noting 
that he was experiencing significantly more problems at work.   
The Board finds that the representative's statements  appear to 
suggest a worsening of the adjustment disorder since the December 
2006 VA examination.  Also, the Board notes that the December 
2006 VA examination was conducted primarily to aid the 
determination of whether service connection could be awarded for 
the Veteran's psychiatric disability and the examination was 
conducted nearly four years ago.  

Accordingly, to ensure that the record reflects the current 
severity of the Veteran's adjustment disorder, the Board finds 
that a more contemporaneous examination, with findings responsive 
to the applicable rating criteria, is needed to properly evaluate 
the service-connected disability. See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran 
with a thorough and contemporaneous medical examination) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered contemporaneous). 

In addition it appears from the record that the veteran has been 
receiving some level of ongoing post-service mental health 
treatment, at least involving the prescribing of medication.  
However, the record does not contain any records of such 
treatment.  Thus, on remand, prior to affording the veteran the 
VA examination, the RO should obtain copies of any outstanding 
records of post-service mental health treatment appropriately 
identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to identify 
all sources of treatment or evaluation he has 
received for mental health disability since 
separation from service, and should secure 
copies of complete records of the treatment 
or evaluation from all sources appropriately 
identified.

2.  The RO should arrange to have the Veteran 
scheduled for a VA psychiatric or 
psychological examination.  The examiner 
should review the claims file, examine the 
Veteran, fully describe all psychiatric 
symptoms and manifestations attributable to 
his adjustment disorder mixed with anxiety 
and depression, and discuss their impact on 
the Veteran's social and occupational 
functioning.  A GAF score should be provided, 
and a complete rationale should be supplied 
for any opinions offered. 

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental SOC and 
provide the veteran and his representative 
the opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  No 
action is required of the appellant until he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


